IN THE

Indiana Supreme Court
          Supreme Court Case No. 20S-CR-569
                                                                  FILED
                                                             Sep 28 2020, 2:53 pm

                                                                  CLERK
                    Brian Kinman,                             Indiana Supreme Court
                                                                 Court of Appeals
                                                                   and Tax Court
                    Appellant-Defendant,

                             –v–

                   State of Indiana,
                      Appellee-Plaintiff.


                Decided: September 28, 2020

           Appeal from the Fayette Circuit Court
         Nos. 21C01-1802-F5-131, 21C01-1906-F5-467
        The Honorable Hubert Branstetter, Jr., Judge

 On Petition to Transfer from the Indiana Court of Appeals
                   Case No. 19A-CR-2718



                    Per Curiam Opinion
Rush, C.J., and David, Massa, Slaughter, and Goff, JJ., concur.
Per curiam.

   On July 3, 2019, Brian Kinman pleaded guilty to Level 5 felony
possession of a narcotic drug and Level 6 felony residential entry. Kinman
orally moved to withdraw his guilty plea at the October 18 sentencing
hearing, but the trial court denied the motion and sentenced Kinman that
day.

   On November 7, Kinman filed a pro se motion to vacate judgment and
withdraw his plea, followed shortly thereafter by a petition to amend his
sentence and a motion for transport. The trial court summarily denied
these motions on November 18, and the Court of Appeals affirmed,
finding no abuse of discretion. Kinman v. State, 149 N.E.3d 619 (Ind. Ct.
App. 2020).

   We grant transfer, vacating the Court of Appeals opinion. See Ind.
Appellate Rule 58(A). But we summarily affirm the portion of the Court of
Appeals opinion finding that Kinman’s oral motion to withdraw his guilty
plea was procedurally defective, so the trial court did not abuse its
discretion in denying it. See Kinman, 149 N.E.3d at 627.

   We also agree with the Court of Appeals that because Kinman’s post-
sentencing motion to vacate the judgment and withdraw the guilty plea
was written and verified, as required by Ind. Code section 35-35-1-4(b), it
is governed by Indiana’s Post-Conviction Rules and “shall be treated by
the court as a petition for postconviction relief[.]” See 149 N.E.3d at 627,
citing I.C. § 35-35-1-4(c).

   Indiana Post-Conviction Rule 1(6) provides that the trial court “shall
make specific findings of fact, and conclusions of law on all issues
presented, whether or not a hearing is held.” However, the trial court
failed to include in its summary order any findings or conclusions on the
issues Kinman raised in his de facto petition for post-conviction relief. We
therefore remand this matter for entry of a revised order that complies
with Indiana’s Post-Conviction Rules, including Rule 1(6).


All Justices concur.



Indiana Supreme Court | Case No. 20S-CR-569 | September 28, 2020     Page 2 of 3
ATTORNEY FOR APPELLANT
Kimberly A. Jackson
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Samuel J. Dayton
Deputy Attorney General

Lauren A. Jacobsen
Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 20S-CR-569 | September 28, 2020   Page 3 of 3